Citation Nr: 0813036	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In October 2007, the veteran appeared and testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  A transcript of that hearing is associated with the 
claims folder.  At that hearing, a motion to advance this 
appeal on the Board's docket for good cause shown, namely the 
veteran's advanced age, was granted under the authority of 
38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).

In December 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., for 
further development.


FINDING OF FACT

The veteran has demonstrated Level II hearing loss or better 
during the appeal period.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 6100, bilateral hearing loss.  
38 C.F.R. §§ 4.85, 4.87.  Impaired hearing will be considered 
a disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once a disability is established, levels 
of hearing loss are determined by considering the pure tone 
threshold average and speech discrimination percentage 
scores, resulting in a Roman numeral designation for hearing 
loss.  38 C.F.R. § 4.85(b), Table VI. 

Disability ratings are assigned by combining the level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran last underwent a VA audiological evaluation in 
January 2008.  At that time, audiometric testing showed right 
ear puretone thresholds of 20, 20, 50, and 60 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  He had left 
ear puretone thresholds of 20, 30, 50, and 60 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in both ears.

Applying the results of January 2008 VA examination to Table 
VI of the VA regulations yields Roman numeral values of II in 
both ears.  Applying these values to Table VII, the Board 
must find that the veteran's bilateral hearing loss is 0 
percent disabling under Diagnostic Code 6100.  

The veteran had a previous VA audiological evaluation in May 
2005.  At that time, audiometric testing showed right ear 
puretone thresholds of 20, 20, 30, and 45 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  He had left ear 
puretone thresholds of 20, 30, 35, and 55 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  Speech audiometry 
revealed speech recognition ability of 92 percent in both 
ears.

Applying the results of May 2005 VA examination to Table VI 
of the VA regulations yields Roman numeral values of I in 
both ears which, again, represents noncompensable bilateral 
hearing loss under Table VII.

As noted above, the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric 
evaluations were rendered, as has also been done in this 
case, leading to the noncompensable evaluation, but not more.  

The Board finds no other hearing loss test that would provide 
a basis to find the veteran has a compensable disability 
regarding his hearing loss. 

The Board further notes that the evidence shows that the 
veteran manifests puretone thresholds of less than 55 
decibels in both ears in the frequencies of 1000 and 2000 
hertz.  Therefore, the provisions of 38 C.F.R. § 4.86(a) and 
§ 4.86(b) pertaining to exceptional patterns of hearing are 
not applicable.

In sum, the Board finds that the criteria for a compensable 
rating for bilateral hearing loss have not been met at any 
time during the appeal period.  The descriptions of the 
veteran and his spouse regarding his inability to hear are 
greatly outweighed by the objective measurement techniques of 
the audiometric and speech audiometry testing.  Is important 
for the veteran to understand that the evaluation of the 
veteran's hearing loss must be based on the hearing tests.  
There is simply no doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased (compensable) rating for bilateral hearing loss.  
The appeal, therefore, must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The veteran filed his claim for an increased rating in April 
2005.  That same month, the veteran was provided a pre-
adjudicatory letter which advised him of the respective 
duties upon himself and VA in developing his claim.  
Specifically, he was advised to submit evidence showing that 
his bilateral hearing loss had increased severity.  He was 
notified that evidence capable of substantiating his claim 
included a statement from his doctor containing clinical 
findings as well as statements from other individual with 
personal knowledge of the manner his disability had worsened.  
He could also submit his own personal statement describing 
his symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  Additionally, he was advised to submit any 
evidence in his possession that pertained to his claim.

Additional VCAA notice was provided in December 2007 which 
also advised him of how VA determines a disability rating and 
effective date of award.  Importantly, the notice advised him 
that evidence considered in determining a disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  He could provide 
statements from employers speaking to the issue of how his 
disability affected his job performance and ability to work 
as well as statements from people who had witnessed how his 
disability symptoms had affected him.

In this case, the Board finds that the pre-adjudicatory VCAA 
notice in April 2005 did not fully comply with the 
specificity requirements identified in Vazquez-Flores.  
However, the veteran's statements of record, to VA examiners 
as well as argument and testimony presented on appeal, 
specifically speak to the effects that his service connected 
bilateral hearing loss disability has had upon his activities 
of daily living.  He has not worked since 1992 based upon 
disability unrelated to hearing loss.  In October 2007, the 
veteran's representative requested an additional audiological 
examination to evaluate the extent of the veteran's 
diminishment of hearing since his last VA examination in 
2005.

Overall, the Board finds that the veteran and his 
representative have demonstrated actual knowledge of the 
evidentiary requirements for his increased rating claim, to 
those specified in Vazquez-Flores.  The veteran's October 
2007 request for an additional audiometric examination 
demonstrates an understanding of the relative straightforward 
fact that VA evaluates hearing loss by the objective 
measurement techniques of audiometric testing.  To the extent 
that an increased rating claim may require notice of the 
criteria for establishing a disability rating and effective 
date of award, the veteran was provided notice of this 
criteria in December 2007 and the claim was readjudicated in 
a February 2008 Supplemental Statement of the Case (SSOC).  
See generally Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  On the 
facts of this case, the Board finds that the notice errors 
have not affected the essential fairness of the adjudication 
and have not resulted in any prejudicial harm to the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
veteran provided a medical statement in support of his claim, 
but otherwise denied any relevant treatment records.  The 
veteran reports an award of disability benefits from the 
Social Security Administration in April 1992, which is well 
beyond the temporal focus of this claim.  See Francisco 
v. Brown, 7 Vet. at 58; Hart, 21 Vet. App. 505 (2007).  
Simply stated, the Board finds that obtaining the veteran's 
SSA records can not, and could not, provide a basis to grant 
the veteran's claim and would only delay the adjudication of 
this case.  Accordingly, any attempt to obtain these records, 
if they still exist, would serve no useful purpose in 
substantiating the veteran's claim.

The RO provided VA examination in 2005 and, based upon the 
veteran's subsequent report of increased severity of hearing 
loss since that examination, the Board ordered an additional 
VA examination which was conducted in January 2008.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


